PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/613,204
Filing Date: 3 Feb 2015
Appellant(s): Cormie et al.



__________________
Scott Loras Murray
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated June 15, 2021 from which the appeal is taken have been modified by the Advisory action dated September 14, 2021.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”  
The following ground of rejection are applicable to the appealed claims.

Rejection of claims 30-35, 55-64, 66-68, and 70 under pre-AIA  35 U.S.C. 103(a).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claim 71 under 35 U.S.C. 112 (pre-AIA ), second paragraph.

(2) Response to Argument
Appellants presented arguments with respect to independent claim 30. No other claims have been argued separately.
As to claim 30, Appellants argue that bolded “wherein” clause is not being taught by the prior art of record. 
At page 4/15, as filed, Appellants argue against teachings of Pride, while ignoring the other three references that were also relied on, in part, to teach this argued feature. Appellants were previously reminded (see Advisory action dated 09/14/21) that one cannot show non-obviousness by attacking references individually where the rejection is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellants argue that “the excluded geographic location taught by Pride is not used as a constraint in a request from a client. Instead, an excluded geographic location is received from a rights owner who hopes to license their rights…”. While Examiner generally agrees with Appellant’s summary of Pride’s teachings, Examiner maintains that Pride teaches the feature that Pride was relied on. In particular, Pride was specifically relied on to demonstrate that a geographic location, as a constraint, can be expressed in a negative form, i.e., instead of positively identifying qualifying locations, excluding non-qualifying locations. Thus, Examiner maintains that Pride teaches a constraint that excludes a geographic location. Examiner also points out that, contrary to Appellant’s argument, Pride was not relied on to teach that this constraint is in form of a request from a client. Other references, particularly primary reference Apelbaum was relied on to teach “a request including a constraint specified by the client”, which was not part of the argument presented by Appellant. Apelbaum teaches that a client request specifies a storage location of the plurality of storage locations where data is to be stored (par. [0016], [0018]), as explained in the Final OA at page 5.
At page 5/15, as filed, Appellants argue regarding the rejection of appealed claims under 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the Final rejection dated 06/15/2021 from which this Appeal is taken does not reject any claims under 35 U.S.C. 112 (pre-AIA ), first paragraph. Therefore, Appellant’s argument is misplaced. 
At page 6/15, as filed, Appellants argue that “…the geographic location taught by Chatley is not in a request from a client. To the contrary, the client in Chatley (i.e., the user device) doesn’t provide the geographic location in the data file request”. While this characterization of Chatley is correct, Examiner maintains that Chatley is not required to teach “a request from a client” that would include the argued geographic location because the limitation “a request including a constraint specified by the client” was already taught by Apelbaum (as discussed above). Teachings of Chatley are utilized to modify the constraint of Apelbaum in combination, which Appellants failed to address. In particular, Chatley was relied on to demonstrate that a constraint, being the geographical location data, specifies where (geographically) data may be stored, such as customer choosing to store files wholly within the continental United States (par. [0101]). See page 6 of the Final OA dated 06/15/2021.
At pages 7/15 and 8/15, as filed, Appellants argue that “the Final Office Action’s characterization of Appellant’s own specification as refer[ring] to th[e] negative identification of a geographic location as an obvious variant is baseless”. In particular, this relates to Examiner’s motivation to combine teachings of Apelbaum in view of Averbuj and Chatley with those of Pride, where Pride was relied on to specifically teach identifying a location where data may NOT be stored as an obvious alternative to teachings of Chatley, the obviousness of which is clarified by Applicant’s own disclosure at paragraphs 0014 and 0015. Appellants argue that such characterization is “without merit”. Examiner disagrees and maintains that the argued “exclusion” is mentioned only once in the whole disclosure as an obvious alternative by reciting “to occur (or not to occur)”. Based on this limited disclosure of the argued feature, Examiner determined that an element (or combination of elements) is well-understood, routine, conventional activity and readily concluded, based on their expertise in the art, that the element is 
Appellants further argued pertaining to the same feature that “giving the client an option to exclude all other countries where data may not be stored in order to arrive at the same result of only allowing data to be stored in the US location is wildly impractical, given the very large number of all other countries that would have to be excluded in order to result in the data being stored only in the United States”. Examiner disagrees for two reasons: first, having an option that is “impractical” does not necessarily make it non-obvious; and second, countries may be grouped by continents, for example, as was well-known in the art at the time of the invention, where all countries of one continent can be selected (or excluded by selection) with one click and there are only seven continents. Therefore, Appellant’s argument against motivation to combine teachings of Apelbaum in view of Averbuj and Chatley with those of Pride cannot be held as persuasive. 
For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,

/OLEG SURVILLO/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        

Conferees:
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442                                 
                                                                                                                                                                       /Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.